Citation Nr: 0618641	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  00-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disorder 
to include amblyopia lazy eye with exotropia with poor 
vision, and septopic dysplasia and borderline Chiari 
malformation.

2.  Entitlement to service connection for loss of vision due 
to corneal scars on both eyes.

3.  Entitlement to service connection for loss of vision of 
the left eye due to macular scar on left eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel



INTRODUCTION

The veteran had active service from November 1981 to November 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In May 2004 and November 2005 the Board remanded the case for 
further evidentiary development.  


FINDINGS OF FACT

1.  The evidence of record establishes that a left eye 
disorder to include amblyopia lazy eye with exotropia with 
poor vision, and septopic dysplasia and borderline Chiari 
malformation, clearly and unmistakably existed prior to 
service.

2.  The pre existing left eye disorder to include amblyopia 
lazy eye with exotropia with poor vision, and septopic 
dysplasia and borderline Chiari malformation clearly and 
unmistakably, was not aggravated during service.

3.  Corneal scars on both eyes did not cause any loss of 
vision and are not related to service.

4.  Macular scar of the left eye was not manifest during 
service and is not related to service.  


CONCLUSIONS OF LAW

1.  A left eye disorder to include amblyopia lazy eye with 
exotropia with poor vision, and septopic dysplasia and 
borderline Chiari malformation clearly and unmistakably pre 
existed service and was not aggravate by service and the 
presumption of soundness at entry is rebutted.  38 U.S.C. § 
1101, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 
3.303, 3.304, 3.306, 3.307, 3.309 (2005).

2.  Loss of vision due to corneal scars on both eyes was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002), 38 C.F.R. § 3.303 (2005).

3.  Loss of vision in left eye due to macular scar was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002), 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for an eye 
disorder, corneal scars and macular scar.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  In a letter of October 2002 the 
appellant was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
his behalf, and what evidence was to be provided by him.  In 
addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board notes that the VCAA notice did not predate the 
initial rating decision.  However, the original RO decision 
on the issue on appeal was entered before the enactment of 
VCAA.  Obviously, VA could not have informed the appellant of 
law that did not yet exist.  Moreover, in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1329 (2006), the Court noted that an error in the 
timing of the notice is not per se prejudicial and that to 
prove prejudice, the appellant had to claim prejudice with 
specificity.  In the present case, the Board finds that there 
was no prejudice to the appellant and any error in timing was 
harmless error.  The Court in Mayfield noted that there could 
be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in October 2002 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, outpatient medical records, VA 
examination reports and service medical records have been 
obtained.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The appellant is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App at 470.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2004).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

Essentially, under 38 U.S.C.A. § 1111, as interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Left Eye Disorder

A. Pre-existence

The Board has carefully reviewed the evidence of record, 
including the veteran's arguments, and finds that a left eye 
disorder to include amblyopia lazy eye with exotropia with 
poor vision, and septopic dysplasia and borderline Chiari 
malformation, clearly and unmistakably existed prior to 
entrance into service.  

An entrance examination of August 1981 notes that the veteran 
had defective vision in the left eye of 20/200.  However, the 
examination did not note a diagnosis of amblyopia lazy eye 
with exotropia with poor vision, and septopic dysplasia and 
borderline Chiari malformation.  Therefore, the left eye 
disability to include amblyopia lazy eye with exotropia with 
poor vision, and septopic dysplasia and borderline Chiari 
malformation was not "noted" at entrance and the 
presumption of soundness under 38 U.S.C.§ 1111 applies. 

Because the veteran is entitled to a presumption of 
soundness, the Board must determine, under 38 U.S.C.A. § 
1111, whether the presumption of soundness is rebutted by 
clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service.  See 
Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).  The determination 
of whether there is clear and unmistakable evidence that the 
veteran's left eye disability existed prior to service should 
be based on a "thorough analysis of the evidentiary showing 
and careful correlation of all material facts, with due 
regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease, or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

After a careful review of the evidence of record, the Board 
finds that there is clear and unmistakable evidence that the 
veteran suffered from amblyopia lazy eye with exotropia with 
poor vision, and septopic dysplasia and borderline Chiari 
malformation prior to his acceptance and enrollment in 
service for the following reasons.  

A VA medical opinion of December 2005 states that:

Longstanding OS amblyopia Lazy left eye with left eye 
exotropia with poor vision of 20/200 in left eye when 
[the veteran] enlisted on entrance physical.  [The 
veteran] was noted on military MRI in 5/12/97 to have 
"septopic dysplasia and borderline Chiari 
malformation" explaining his longstanding poor vision 
in left eye with preexisting poor vision in left eye 
likely at birth.

The Board finds that the VA's medical opinion is clear and 
unmistakable evidence that the veteran's eye disorder existed 
prior to his entry into active duty.  The VA medical opinion 
is clear in that the left eye amblyopia/lazy eye and 
exotropia are long standing and were the cause of his noted 
poor vision of the left eye at entrance into service.  
Additionally, the examiner noted that the septopic dysplasia 
and borderline Chiari malformation caused the veteran to have 
poor vision in the left eye likely since birth.  Therefore, 
the Board finds that the veteran's left eye disorder to 
include amblyopia lazy eye with exotropia with poor vision, 
and septopic dysplasia and borderline Chiari malformation, 
clearly and unmistakably preexisted service.

B.  Aggravation

Here, there is no evidence that the veteran's left eye 
disorder manifested by poor vision increased in severity 
while he was on active duty.  The veteran contends that he 
experienced further loss of sight while in service.  An 
entrance examination of August 1981 notes that the veteran 
had defective vision on the left eye of 20/200.  A separation 
examination of October 1984 noted the veteran's left eye 
vision as 20/70.  The Board notes that this reflects an 
absence of worsening of the visual acuity of the left eye.  
When compare with the entrance examination, there is clear 
and unmistakable evidence that there was no change in 
pathology or an increase in severity.  Furthermore, the Board 
notes that in the most recent VA examination the veteran was 
noted to have visual acuity of 20/250 on the left eye.  
Although this reflects a worsening of the veteran's visual 
acuity of the left eye, this is more than 20 years after 
separation from service and there is no evidence of record 
linking this worsening to a disease or injury in service.  

In brief, service connection for a left eye disorder to 
include amblyopia lazy eye with exotropia with poor vision, 
and septopic dysplasia and borderline Chiari malformation 
clearly and unmistakably existed prior to the veteran's 
entrance to active duty and clearly and unmistakably was not 
aggravated by his military service.  Service connection is 
therefore not warranted for a vision disorder of the left 
eye.

Corneal and Macular Scars

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002). Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Corneal Scars

In private medical records dated in April and May 1997 and at 
the VA examination of December 2005, the veteran was noted to 
have faint corneal scarring in both corneas.  The corneal 
scars have been attributed, both in the private medical 
records and in the VA examination,  to foreign bodies in the 
eyes.  The VA medical examiner noted the veteran's reported 
history of shrapnel metal in the left eye during service 
while in the field.  Service medical records are silent for 
any injuries to the eyes from shrapnel metal or other 
material while in service.  

The initial evidence of corneal scars is found in private 
medical records of April 1997.  This is more than 12 years 
after separation from service.  Although the VA examiner 
relates the corneal scarring to be a result of military 
service, the Board notes that the examiner is basing her 
opinion on history provided by the veteran rather than 
personal knowledge or records contemporaneous with service.  
Service medical records are silent for any eye injuries in 
service.  

Furthermore, the Board notes that the VA examiner is relying 
on eye exams dated in 4/87 and 5/87 which document the 
corneal scars as a result of military service.  First, the 
Board notes that there are no eye exams of record dated in 
4/87 and 5/87.  There are records dated in 4/97 and 5/97.  
The Board also notes that these medical records are not 
service medical records but rather private medical records 
which are documenting the veteran's reported historical data 
as part of the diagnosis.  Therefore, the Board finds that 
the VA examiner's opinion is based on the veteran's reported 
history which is unsupported by the service medical records.  
The opinion of the physician is unsupported by the evidence 
of record.  The statement is based on an inaccurate factual 
premise, and a medical opinion based on an inaccurate factual 
premise has little probative value.  Lee v. Brown, 10 Vet. 
App. 336 (1997); Reonal v. Brown, 5 Vet. App. 458 (1993).  

Furthermore, the Board has considered the veteran's 
assertions that the foreign bodies in his eyes are a result 
of an injury while in service from shrapnel metal while in 
the field.  However, the Board notes that there is no 
evidence of record which supports the veteran's contentions.  
Service medical records are silent for any injuries to the 
eyes while in service.  It is also pertinent to note that the 
veteran did not make any mention of an injury to the eyes 
during his separation physical.  Therefore, the Board finds 
the veteran's assertion not to be credible.  Therefore, 
service connection for loss of vision due to corneal scars is 
denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, service 
connection for loss of vision due to corneal scars is denied.

Macular scar of the left eye

At the VA examination of May 2005 the veteran reported that 
he had been involved in a Jeep accident while in service with 
blunt trauma to the left brow region requiring patching of 
the left eye for two weeks and decreased vision in the left 
eye since the accident.  Service medical records are silent 
for any complaints of or treatment for any injuries related 
to a Jeep accident while in service.

The VA examiner opined that the veteran's left eye macular 
scar as "likely as not caused further decreased vision in 
his left eye . . . It is likely as not that this may have 
caused [the veteran] to lose one line of vision from 20/200 
to 20/400."  The examiner noted that she was not able to 
find any documentation of the accident in the claims file.  

The initial evidence of a left eye macular scar is in the 
December 2005 VA examination.  This is also the first 
documentation of the claimed Jeep accident in service which 
came more that 20 years after separation from service.  The 
Board has considered the veteran's assertions that he was 
involved in a Jeep accident while in service.  However, the 
Board notes that service medical records are silent for any 
injuries related to a Jeep accident.  Considering the lack of 
supporting evidence and that the veteran's first report of 
the Jeep accident came more than 20 years after separation 
from service, the Board views the veteran's allegations as 
not credible.  

Although the VA examiner opined that the left eye macular 
scar likely caused the veteran to loose one line of vision in 
the left eye, the examiner's opinion was based on the 
veteran's reported history which the Board finds unreliable 
and unsupported by the evidence of record.  As noted above, 
the statement is based on an inaccurate factual premise, and 
a medical opinion based on an inaccurate factual premise has 
little probative value.  Lee, supra; Reonal, supra.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, service 
connection for loss of vision in the left eye die to macular 
scar is denied.
ORDER

Service connection for a left eye disorder to include 
amblyopia lazy eye with exotropia with poor vision, and 
septopic dysplasia and borderline Chiari malformation.

Service connection for loss of vision due to corneal scars on 
both eyes.

Service connection for loss of vision of the left eye due to 
macular scar on left eye.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


